El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
El médico interno a cargo de la sala de emergencia del Hospital San Carlos examinó a un niño de 6 años que le fue llevado entre 4:00 y 5:00 de la madrugada del 29 marzo, 1973 y diagnosticó infección de la garganta y vómitos. De regreso al hogar se agravó su condición, fue visto por su pediatra en la mañana y luego por otros especialistas en el Hospital Matilde Brenes al que fue admitido y murió a las 7:40 en la noche del mismo día, de causa determinada como meningitis en una autopsia cuyo informe está fuertemente cuestionado por perito que con fundamento la interpreta como concluyente de que la muerte se debió a coma diabé-tico. La juez de instancia, con la autoridad de su arbitrio estimativo, consignó los hechos probados durante cuatro días de juicio en precisas determinaciones que es necesario transcribir para no perder ni un detalle conducente a la ausencia de responsabilidad en el médico y en el hospital demandados, en el lamentable deceso. Dicen:
Determinaciones de Hecho
1. Stephen David Fernández White era hijo de los deman-dantes Ramón Fernández y Madeline White y tenía, para el día 29 de marzo de 1973, seis años de edad.
2. El día 26 de marzo de 1973, el menor Fernández White fue llevado al Hospital Regional de Bayamón para recibir tratamiento por un dolor de oídos. Como consecuencia del dolor de oídos, la señora Fernández no mandó a su hijo a la escuela al próximo día.
3. El día [28] de marzo el niño fue enviado para su casa antes de finalizar la escuela porque no se estaba sintiendo bien. Al hablar ella con su hijo como a las 6:30 de la tarde, éste se le quejó de dolor de cabeza pero no tenía fiebre. El menor comió bien esa noche y se acostó sin quejas.
4. Como a las 2:00 de la mañana del día 29 de marzo, Ste*763phen se levantó ardiendo en fiebre,'lo que motivó que ella y su esposo lo llevaran a la Sala de Emergencia del Hospital San •Carlos, llegando al Hospital entre las 4:00 y la[s] 5:00 de la madrugada.
5.Al llegar al Hospital el menor Fernández White entró caminando por sus propios pies a la Sala de Emergencia y fue recibido por la enfermera graduada, Margarita Jaca, quien le llenó el formulario de información del paciente y procedió a llamar al doctor Carlos Moyka, médico de guardia, para que viniera a examinar al menor.
6. La señora Fernández le indicó a la enfermera Jaca y al doctor Moyka, al preguntarle éstos qué era lo que le pasaba al niño, que su hijo había estado bien hasta ese día cuando se despertó con vómitos, fiebre y tos como a, las 12:00 de esa noche.
7. El doctor Moyka le indicó a la enfermera Jaca que le pasara al paciente a la salita de exámenes para hacerle un reconocimiento físico. El niño caminó desde la sala de espera hasta la salita de exámenes y se subió en la mesa de exámenes sin ayuda, por indicaciones del doctor Moyka.
8. El doctor Moyka procedió a hacerle al paciente un examen general completo, inclu[so] prueba para rigidez de nuca, arrojando dicho examen resultados completamente negativos con la excepción de que dicho paciente mostraba la garganta enrojecida.
9. Por la descripción de los vómitos que hizo la señora Fernández, a solicitud del doctor Moyka, éste determinó que los mismos eran de tipo alimenticio.
10. En base al examen practicado al paciente, a la sinto-matología que éste presentaba, y al historial obtenido de la madre de éste, el doctor Moyka hizo un diagnóstico de farin-gitis o infección de la garganta y vómitos, y procedió a admi-nistrarle a éste, por la vía oral, el antibiótico “eriteromycin” [sic], “tylenol” para la fiebre y una inyección de “tigan” intramuscular para los vómitos.
11. La temperatura rectal del niño al ser examinado por el doctor Moyka era de 39 grados centígrados, su pulso era de 90 por minuto y su respiración de 22 por minuto. Todos estos signos vitales, con excepción de la temperatura que era algo elevada, están dentro de los límites normales para un paciente de la edad de Stephen.
*76412. El aspecto general del niño mientras estuvo en Sala de Emergencia era bueno y éste no se veía agudamente enfermo.
13. Después de haber dado tratamiento de emergencia al paciente, el doctor Moyka le indicó a los padres de éste que $é lo llevaran para su casa, lo observaran y que, de no mejorar, lo trajeran nuevamente al Hospital San Carlos.
14. Toda vez que Stephen seguía enfermo, la señora Fer-nández llamó al pediatra de éste, Dr. Vázquez Casanova, y lo llevó a su oficina para ser examinado nuevamente entre 9:00 y 9:30 de la mañana de ese mismo día. El doctor Vázquez Casanova refirió al niño para admisión al Hospital Matilde Brenes por “vómitos”.
15. El menor Fernández White fue llevado a la Sala de Emergencia del Hospital Matilde Brenes entre las 10:00 y las 10:30 de la mañana en donde fue examinado por el doctor Abreu y admitido al Hospital bajo los servicios de la Dra. Concepción Quiñones de Longo, pediatra con privilegios en el Hospital que fue asignada al caso.
16. La doctora Quiñones de Longo examinó al menor Fer-nández White entre las 4:00 y las 4:30 de la tarde del 29 de marzo, encontrándolo en estado de coma.
17. Luego del examen la doctora Quiñones de Longo hizo un diagnóstico de acidosis diabética y señaló debía descar-tarse la posibilidad de una meningitis. Nos llama la atención del récord del Hospital Matilde Brenes, sin embargo, que la gran mayoría de las órdenes para el tratamiento del paciente dadas por la doctora Quiñones de Longo, van dirigidas a tratar la condición de acidosis diabética y no a descartar la posibilidad de una meningitis en este paciente. Nótese que no es hasta la[s] 7:30 de la noche, aproximadamente, que la Dra. Quiñones de Longo se decide a llevar a cabo una punción lumbar para confirmar definitivamente la existencia o no de la condición de meningitis y que es mientras está preparán-dose a Stephen para este proceso, a las 7:40 de esa noche, que éste fallece.
18. Aun cuando el doctor Néstor Loynaz, patólogo forense, en su certificado de autopsia indica que la causa de la muerte del menor Fernández White fue una meningitis purulenta entendemos que, aun dicho diagnóstico patológico fue puesto en tela de juicio por el testimonio robusto y convincente pres-tado a esos efectos por la Dra. Rosa Fiol, perito de la parte demandada. La doctora Fiol, después de examinar los records *765completos del paciente, así como también las laminillas de tejidos preparadas por el doctor Loynaz en la autopsia de Stephen, concluye que no puede afirmarse, de forma cate-górica que este paciente falleciera de meningitis purulenta por haber muy poco pus en las meninges. Afirmó, además, la doctora Fiol que, en base al cuadro completo que presentaba este paciente, no podía descartarse que hubiere fallecido de un coma diabético.
19. Con relación a la contención principal de los deman-dantes de que el doctor Carlos Moyka ha debido descartar o confirmar el diagnóstico de meningitis en este caso, y, una vez confirmado dicho diagnóstico, tratar la referida con-dición, ello depende, según el testimonio de todos los peritos que declararon en el juicio, de la sintomatología que presen-tara el paciente al momento de ser examinado por el doctor Moyka. Prueba clara de ello es el testimonio vertido en el caso por el doctor Eduardo Mirabal Font, especialista en neuro-logía pediátrica, quien manifestó que si los síntomas que pre-sentaba el paciente al momento del examen eran fiebre y vómitos desde las 12:00 de esa noche, y no se indica en el his-torial tomado que hubiere tenido dolor de cabeza ni dolor de oídos que requirió tratamiento dos días antes, ni que tuvo que faltar a la escuela por dicha condición, y se hace un examen general del paciente, inclu[so] una prueba negativa para rigidez de nuca, él tampoco habría sospechado que el niño pudiera estar padeciendo de meningitis.
20. Aun cuando, en la opinión de los peritos de la parte demandante, no constituye la mejor práctica que los internos hagan guardia sin supervisión directa en las Salas de Emer-gencia del país concluimos que, para la fecha de estos hechos, ello constituía la práctica generalizada en los hospitales del país. Si consideramos, además, que el Hospital San Carlos era un hospital pequeño y tenía poco tráfico en su Sala de Emer-gencia, debemos concluir igualmente que no constituyó negli-gencia “per se” el que el doctor Moyka hiciera su guardia solo el día 29 de marzo de 1973. Entendemos, además, que este hecho no tuvo relación causal alguna con el fallecimiento de Stephen. Evidencia clara de ello lo es el que ninguno de los restantes médicos que atendieron al paciente, entre los que se incluyen su pediatra regular, un médico con licencia y expe-riencia en el manejo de Sala de Emergencia, y la pediatra asignada al caso, ni hace un diagnóstico definitivo de menin*766gitis, ni trata dicha condición. Y esto a pesar de que intervi-nieron en el caso cuando dicha enfermedad estaba más avan-zada lo que, en opinión de los peritos, debía hacer más claros los síntomas que cuando fue atendido, entre las 4:00 y las 5:00 de la mañana, por el doctor Moyka. Los síntomas más comunes de la meningitis son la fiebre alta, el dolor de ca-beza, los vómitos de tipo proyectil y la existencia de rigidez nucal. Sólo existía en este caso uno de dichos síntomas, a saber: la fiebre y aún ésta no era lo que podemos considerar alta, pues el paciente tenía 39 grados centígrados de tempe-ratura rectal. Los vómitos que había tenido el paciente fueron descritos por la madre de éste, a preguntas del doctor Moyka, como de tipo alimenticio y no proyectil, por lo que no fueron considerados importantes. Ante este cuadro, es la opinión de todos los peritos que declararon en el juicio, que no hubieran sospechado que el paciente padeciera de meningitis.
21. Los médicos que están haciendo su internado y su resi-dencia tiende[n] a ser mucho más inquisitivos y más dados a consultar, y tienden a llevar a cabo exámenes más minuciosos de los pacientes que los médicos de mucha experiencia, preci-samente porque están [sic] conscientes de sus limitaciones en cuanto a conocimientos y experiencia en la práctica de la medicina. Por ello concluimos que no fue un factor causativo de la muerte del menor Stephen David Fernández White el hecho de que hubiere sido el doctor Moyka, un interno de poca experiencia, el que hubiere examinado y prestado a éste tratamiento el día 29 de marzo de 1973. ¿Por qué hemos de exigir más conocimientos y habilidad diagnóstica del interno que de dos pediatras y un médico generalista con experiencia en Sala de Emergencia que tampoco diagnosticaron definiti-vamente ni trataron la meningitis que se alega causó la muerte del menor?
22. Los doctores Juan F. Jiménez y Rosendo Vela y la doc-tora Rosa Fiol, cuyos testimonios periciales nos merecieron entero crédito, declararon que, en su opinión, después de haber revisado todos los récords de donde surgía el trata-miento recibido por este paciente, dicho tratamiento estaba a tono con las normas generalmente reconocidas para la práctica de la medicina, específicamente en lo que concierne al cuidado de Sala de Emergencia y que ellos tampoco hubie-ran sospechado la existencia de la meningitis en dicho *767paciente ante el cuadro que éste presentaba la madrugada del 29 de marzo de 1973.
Que los internos hagan guardia sin supervisión directa en las salas de emergencia, no es práctica ideal pero era una impuesta por necesidad y aprobada por Reglamento de Salud, 24 R.&R.P.R. sec. 18-221, para el año 1973 en que ocurrieron los hechos. Mas no puede imputarse negligencia a un médico por su sola condición de interno, y menos en este caso específico en el que todos los peritos médicos declararon en el juicio que de confrontarse con el cuadro de síntomas y datos a que atendió el interno doctor Moyka, tampoco hubiesen sospechado de meningitis. No puede llegarse al diagnóstico correcto de una condición si no se tiene razón alguna para sospechar su existencia. A. R. Holder, Medical Malpractice Law, John Wiley & Sons, Inc., 1975, pág. 65. Mal puede culparse al médico demandado de negligencia al no promover una encuesta de datos más allá de los suplidos por el paciente, y su propia señora madre, y de los síntomas a la vista, ninguno de cuyos factores ni remotamente insinuaban meningitis, si el mismo pediatra del niño que lo vio cinco horas después en la mañana con síntomas más afirmados, tampoco sospechó que fuera caso de meningitis, y si aun posteriormente otro médico pediatra en el Hospital Matilde Brenes diagnosticó shock diabético. Hay que destacar que el pediatra del niño y los médicos del Hospital Matilde Brenes, a pesar de que reciben al niño paciente cinco o seis horas después con síntomas agravados, de mayor relieve y significado para el diagnóstico acucioso que los observados por el médico de emergencia en la madrugada, estuvieron como éste limitados por los recursos de su ciencia y no percibieron indicio que acusara la infección fatal. (Determinaciones de Hechos, núm. 17 y ss.) Ya pasamos sobre una situación casi idéntica en Rosado Rosado v. E.L.A., 108 D.P.R. 789 (1979), en el que revocamos per curiam la sentencia estimatoria de la demanda porque la prueba demostró “que en ocasión de ambas visitas de la *768paciente al médico, éste tuvo ante sí un cuadro de síntomas que —a base del historial de la paciente— razonablemente justificaba un primer diagnóstico de una condición de ori-gen viral como pueden serlo la influenza y la ‘enteritis’ Pág. 794. (La paciente allí, una niñita de 6 1/2 años, murió al día siguiente de causa que la autopsia reveló como fallo cardíaco respiratorio debido a bronconeumonía aguda.) Dijimos que “[d]el testimonio pericial se desprende que no estamos ante el caso donde los síntomas de la infortunada paciente presentaran la probabilidad de un diagnóstico original de pulmonía o bronconeumonía . . . [q]ue las inter-venciones del médico codemandado con la paciente trans-curren en un período de tiempo que no alcanza las 24 horas y que la condición de la paciente en la segunda visita al médico codemandado tampoco ofrecía el cuadro de síntomas que usualmente conduce a un diagnóstico de pulmonía o bronconeumonía, tenemos que concluir que la atención brindada por el médico a la paciente durante esas pocas horas en que se mantuvo vigente el diagnóstico razonable-mente justificado a base del cuadro clínico presente, exhibe aquel grado de cuidado razonable que llena las exigencias de la profesión médica. El médico codemandado realizó un esfuerzo honesto y concienzudo —durante el período de tiempo de poco menos de 24 horas en que se mantuvo ope-rante el diagnóstico original— para enterarse de los sínto-mas y la condición de la paciente”. Págs. 794-795. (Énfasis nuestro.)
La base para aplicar este razonamiento al caso que ahora nos ocupa se amplía considerando que el único médico aquí demandado (1) vio al niño paciente una sola vez durante 10 ó 15 minutos, y que fueron los especialistas a quienes fue llevado en el curso del día los que pudieron observar mayor definición en los síntomas y que tampoco *769deben ser culpados por no percibir la verdadera naturaleza del mal, por no sospechar su presencia. No obstante, su refinamiento profesional, y en el caso del pediatra del niño, su caudal de información y compenetración con la salud de éste, incurrieron en el mismo sano error de juicio o diag-nóstico equivocado del interno doctor Moyka. No fue menos la intervención de todos ellos que la del médico en Rosado Rosado, supra, pág. 795, que calificamos como “esfuerzo honesto y concienzudo”.
Con firme reiteración del principio de que el error de buena fe del médico o el atribuible a las limitaciones de la ciencia revelada, excluyen responsabilidad por negligencia, continuó expresándose este Tribunal (en notable y anticipada analogía al caso de autos) a las págs. 795-796 de Rosado Rosado, supra:
[Del] hecho que el cuadro clínico observado por el médico durante un período de tiempo que no alcanzó 24 horas no cons-tituía el cuadro de síntomas que de ordinario conduce a un diagnóstico de pulmonía o bronconeumonía, forzoso es con-cluir que no se justifica la imposición de responsabilidad por impericia profesional a base de que el médico omitiera ordenar una serie de pruebas de laboratorio para descartar un diagnóstico que era compatible con el cuadro de síntomas que presentaba la paciente en ocasión de ambas visitas al Dr. De la Cruz.
El caso de autos ejemplifica la circunstancia de un diag-nóstico equivocado dentro de un contexto en que ha operado aquel criterio de razonabilidad que libera de responsabilidad por impericia profesional a un médico que en el cumpli-miento de su deber, hace un esfuerzo honesto y concienzudo para enterarse de los síntomas y condición del paciente. Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188, 194 (1974).
En presencia de testimonio pericial a los efectos de que el tratamiento ordenado por el médico a tenor con los síntomas que presentaba la paciente es aceptable dentro de la práctica de excelencia de la medicina, no encontramos justificada la imposición al médico de responsabilidad por impericia profe-sional a base de que no se ordenaran exámenes de laboratorio *770durante el transcurso de las breves horas en que quedan comprendidas ambas visitas de la paciente al médico code-mandado. Los síntomas presentes en la segunda visita de la paciente, a la mañana siguiente de haberse hecho el diag-nóstico preliminar, no hacían sospechar una condición pul-monar que habría de desembocar, pocas horas más tarde, en el deceso de la infortunada menor.
Ante , esta situación de hecho y de Derecho no puede imputarse malapráctica al doctor Moyka porque no orde-nara unos exámenes de laboratorio, ni que emprendiera diagnósticos diferenciales para eliminar una meningitis insospechada, de ningún indicio en los síntomas ni en el his-torial informado a él ni en el resultado del examen físico completo que incluyó la prueba para rigidez de la nuca con resultado negativo. (Determinaciones de Hechos, núm. 8.)
La opinión disidente es imaginativa al buscar apoyo en inferencias sobre el curso normal de los acontecimientos humanos. Infiere lo contrario a lo probado. Prefiere creer que el niño fue llevado en brazos de su padre a la camilla de exámenes, cuando hay prueba de que circulaba sin dificul-tad y la propia madre declaró que el pequeño paciente subió sin ayuda a la mesa de examen. Descarta los hechos proba-dos según lo determinó la juzgadora en instancia para con-cluir en revisión que la señora madre del niño dio al médico demandado más información de historial que la recogida en las determinaciones y que, por tanto, el médico tenía ante sí un cuadro sospechoso de meningitis que también evadió a los especialistas que vieron al paciente posteriormente, a pesar de que conocieran más historial que el brindado en la sala de emergencia.
La Ley, y no el corazón del juez, es quien decide en nues-tro sistema de Derecho.
Con estos antecedentes y fundamentos, la sentencia revisada que absolvió al médico y al hospital, será confir-mada.
El Juez Asociado Señor Negrón García emitió opinión *771disidente a la que se unen el Juez Presidente. Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
—O—

La demanda original incluía como demandados a los médicos de Matilde Brenes, pero los demandantes desistieron de su acción contra éstos.